78078: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-05565: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 78078


Short Caption:DOE DANCER I VS. LA FUENTE, INC.Court:Supreme Court


Related Case(s):78238, 78356


Lower Court Case(s):Clark Co. - Eighth Judicial District - A709851Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:02/11/2019 / Levitt, LansfordSP Status:Completed


Oral Argument:11/02/2020 at 10:00 AMOral Argument Location:Carson City


Submission Date:11/02/2020How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantJane Doe Dancer IKimball J. Jones
							(Bighorn Law/Las Vegas)
						Michael J. Rusing
							(Rusing Lopez & Lizardi, PLLC)
						Peter A. Sterling
							(Rusing Lopez & Lizardi, PLLC)
						


AppellantJane Doe Dancer IIKimball J. Jones
							(Bighorn Law/Las Vegas)
						Michael J. Rusing
							(Rusing Lopez & Lizardi, PLLC)
						Peter A. Sterling
							(Rusing Lopez & Lizardi, PLLC)
						


AppellantJane Doe Dancer IIIKimball J. Jones
							(Bighorn Law/Las Vegas)
						Michael J. Rusing
							(Rusing Lopez & Lizardi, PLLC)
						Peter A. Sterling
							(Rusing Lopez & Lizardi, PLLC)
						


AppellantJane Doe Dancer VKimball J. Jones
							(Bighorn Law/Las Vegas)
						Michael J. Rusing
							(Rusing Lopez & Lizardi, PLLC)
						Peter A. Sterling
							(Rusing Lopez & Lizardi, PLLC)
						


RespondentLa Fuente, Inc.Dean R. Fuchs
							(Schulten Ward Turner & Weiss, LLP)
						Doreen M. Spears Hartwell
							(Hartwell Thalacker, Ltd.)
						Laura J. Thalacker
							(Hartwell Thalacker, Ltd.)
						





Docket Entries


DateTypeDescriptionPending?Document


02/07/2019Filing FeeFiling Fee due for Appeal. (SC)


02/07/2019Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)19-05860




02/07/2019Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)19-05866




02/07/2019Filing FeeE-Payment $250.00 from Kimball J. Jones


02/07/2019Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 20 days. (SC).19-05950




02/08/2019Notice of Appeal DocumentsFiled Confidential Civil Cover Sheet (SEALED). (SC)


02/11/2019Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Lansford W. Levitt. (SC).19-06412




02/27/2019Docketing StatementFiled Docketing Statement Civil Appeals. (SC)19-09071




03/04/2019Settlement Program ReportFiled ECAR/Other. The premediation conference has not been conducted as many of the same issues are pending decision before the Supreme Ct. (Nos. 74183 and 74332). The Settlement Judge will conduct a status conference in 90 days. (SC).19-09719




04/05/2019Settlement Program ReportFiled ECAR/Other. The premediation conference is continued for ninety (90) days as many of the same issues are pending before the Supreme Court in Nos. 74183 and 74332. Case Nos. 78078/78238/78356. (SC).19-15010




07/12/2019Settlement Program ReportFiled ECAR/Other. The premediation conference is continued until the Supreme Court issues a decision  in Crazy Horse (Case No. 74322) which will be dispositive of this matter. Oral Argument is set for 9/4/19. Settlement Judge requests 90 day extension. Case Nos. 78078/78238/78356. (SC).19-29770




07/18/2019Settlement Order/ProceduralFiled Order.  The settlement judge's recommendation that these appeals remain assigned to the settlement program for an additional 90 days is approved.  Accordingly, the settlement judge shall file the Final Settlement Program Status Reports by November 12, 2019.  Nos. 78078/78238/78356.  (SC)19-30445




09/20/2019Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation. Case Nos. 78078/78238/78356.  (SC).19-39373




09/23/2019Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellants: 14 days transcript request; 90 days opening brief and appendix. (SC).19-39513




10/07/2019Transcript RequestFiled Request for Transcript of Proceedings (REJECTED PER NOTICE ISSUED ON 10/07/19). (SC)


10/07/2019Notice/OutgoingIssued Notice of Deficient Transcript Request.  Corrected Transcript Request due: 5 days. (SC)19-41395




10/07/2019Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested:  10/04/18. To Court Reporter: Angela Campagna. (SC)19-41510




10/15/2019Order/ProceduralFiled Order Consolidating Appeals.  Appellants in Docket No. 78078 (appellants) shall have until December 23, 2019, to file and serve the opening brief and appendix.  Respondents in Docket No. 78078 and appellants in Docket Nos. 78238 and 78356 (respondents) shall have 30 days from service of the opening brief to file and serve a combined answering brief in Docket No. 78078 and opening brief in Docket Nos. 78238 and 78356.  Within the same time period, respondents may file and serve any appendix.  Appellants shall have 30 days from service of the combined answering brief and opening brief to file and serve a combined reply brief in Docket No. 78078 and answering brief in Docket Nos. 78238 and 78356.  Respondents shall have 30 days from service of the combined reply brief and answering brief to file and serve a reply brief in Docket Nos. 78238 and 78356.  The combined briefs may not exceed 40 pages or the equivalent type-volume limitation.  Nos. 78078/78238/78356.  (SC)19-42517




12/03/2019MotionFiled Court Reporter's Motion for Extension of Time to File Transcripts. Nos. 78078/78238/78356. (SC).19-48928




12/12/2019Order/ProceduralFiled Order Granting Motion, Directing Payment for Transcript, and Regarding Briefing.  Court recorder Rebeca Gomez' Certificate of Delivery of Transcripts due:  December 27, 2019.  Counsel for appellants in Docket No. 78078 shall have 7 days from the date of this order to pay the required fee and provide this court with written proof of payment.  Appellants in Docket No. 78078 shall have 90 days from the date of this order to file and serve the opening brief and appendix.  Thereafter, briefing shall proceed in accordance with this court's October 15, 2019, order.  Nos. 78078/78238/78356.  (SC)19-50349




12/12/2019Notice/IncomingFiled Appellants' Notice of Proof of Payment (for Transcripts). Nos. 78078/78238/78356. (SC)19-50436




12/13/2019TranscriptFiled Notice from Court Reporter. Rebeca Gomez stating that the requested transcripts were delivered.  Dates of transcripts: 10/04/18. Nos. 78078/78238/78356. (SC).19-50661




03/10/2020BriefFiled Appellants' Opening Brief. Nos 78078/78238/78356 (SC)20-09536




03/10/2020AppendixFiled Appellants Appendix Volume I. Nos 78078/78238/78356.  (STRICKEN PER ORDER 9/11/20).  (SC)


03/10/2020AppendixFiled Appellants Appendix Volume II. Nos 78078/78238/78356 (SC)20-09543




03/10/2020AppendixFiled Appellants Appendix Volume III. Nos 78078/78238/78356  (SC)20-09544




03/10/2020AppendixFiled Appellants Appendix Volume IV. Nos 78078/78238/78356 (SC)20-09545




03/10/2020AppendixFiled Appellants Appendix Volume V. Nos 78078/78238/78356 (SC)20-09546




03/10/2020AppendixFiled Appellants Appendix Volume VI. Nos 78078/78238/78356  (SC)20-09547




03/13/2020MotionFiled Voluntary Dismissal of Cross Appeal. Nos. 78078/78238/78356. (SC).20-10061




03/24/2020Order/ProceduralFiled Order Dismissing Appeals.  The stipulation is approved and the appeals in Docket Nos. 78238 and 78356 are dismissed.  The parties shall bear their own costs and attorney fees.  Nos. 78078/78238/78356.  (SC)20-11376




04/08/2020BriefFiled Respondent's Answering Brief. (SC).20-13338




06/01/2020Case Status UpdateBriefing Completed/To Screening. No Reply Brief Filed. (SC).


09/02/2020AppendixFiled Appellants' Amended Appendix Volume I. (SC).


09/02/2020Notice/OutgoingIssued Notice of Rejection of Filed Document (Appellants' Amended Appendix Volume I). (SC).20-32432




09/03/2020MotionFiled Appellants' Motion for Leave to File an Amended Appendix. (DETACHED APPENDIX AND FILED SEPARATELY PER ORDER FILED 9/11/20).  (SC).20-32539




09/11/2020Order/ProceduralFiled Order Granting Motion.  Appellants have filed a motion for leave to file an amended volume 1 of the appendix.  The clerk shall detach the amended volume of the appendix from the motion filed on September 3, 2020, and file it separately.  The clerk shall strike volume 1 of the appendix filed on March 10, 2020.  (SC)20-33591




09/11/2020AppendixFiled Appellant's Amended Appendix, Vol. 1.  (SC)20-33630




10/09/2020Order/ProceduralFiled Order Scheduling Oral Argument. This matter is scheduled for oral argument on November 2, 2020, at 10:00 a.m.  The argument will be videoconferenced.  The argument shall be limited to 40 minutes. The court will use the BlueJeans videoconferencing system, which requires laptop/desktop/videoconferencing computer internet access and audio and video (web camera) capability.  In case technical difficulties develop at any time, the court will conduct the oral argument by teleconference, which will require counsel to have immediate access to a landline phone connection. Within 7 days of the date of this order, the parties shall submit to the Clerk of the Court a notice identifying the attorney(s) who will argue the case and the phone number and email address of the attorney(s).  The notice may be emailed to the court at nvscclerk@nvcourts.nv.gov.  The attorneys will be required to schedule a session with the Clerk of the Court to test capabilities of the connection and video equipment approximately one week prior to argument. (SC)20-37103




10/20/2020Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)20-38416




11/02/2020Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court. 78078. (SC)


02/25/2021Opinion/DispositionalFiled Authored Opinion. "Reversed and remanded." Before the Court En Banc. Author: Pickering, J. Majority: Hardesty/Parraguirre/Cadish/Silver/Pickering/Herndon. Concurring: Stiglich, J. 137 Nev. Adv. Opn. No. 3. En Banc. (SC).21-05565




03/22/2021RemittiturIssued Remittitur. (SC)21-08097




03/22/2021Case Status UpdateRemittitur Issued/Case Closed. (SC)


04/02/2021RemittiturFiled Remittitur. Received by District Court Clerk on March 24, 2021. (SC)21-08097





Combined Case View